                                                                                                                        Case 2:19-cv-00005-JAM-DMC Document 23 Filed 04/24/20 Page 1 of 2

                                                                                                                    1   JOSEPH A. WELCH, ESQ. – SBN 119312
                                                                                                                        LAW OFFICES OF JOSEPH A. WELCH
                                                                                                                    2   828 University Avenue
                                                                                                                        Sacramento, California 95825
                                                                                                                    3   Telephone: (916) 444-5501
                                                                                                                        Facsimile: (916) 920-5505
                                                                                                                    4   E-mail: joewelchlaw@yahoo.com

                                                                                                                    5   Attorney for Plaintiffs, ROBERT PARKER MILTON,
                                                                                                                        MARIA KRYSTINA MILTON
                                                                                                                    6   NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                        noah.blechman@mcnamaralaw.com
                                                                                                                    7   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                        BORGES & AMBACHER LLP
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                        3480 Buskirk Avenue, Suite 250
                                                                                                                        Pleasant Hill, CA 94523
                                                                                                                    9   Telephone: (925) 939-5330
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                        Facsimile: (925) 939-0203
                                                                                                                   10
                                                                                                                        Attorneys for Defendants
                                                                                                                   11   CITY OF REDDING, REDDING POLICE OFFICER JACOB
                                                                                                                        PROVENCIO (#102), REDDING POLICE LIEUTENANT
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        BRIAN BARNER (#603), REDDING POLICE OFFICER
                                                                                                                        JOSHUA TRACY (#134)
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                   14
                                                                                                                                                      EASTERN DISTRICT OF CALIFORNIA
                                                                                                                   15

                                                                                                                   16

                                                                                                                   17   ROBERT PARKER MILTON and MARIA               Case No. 2:19-00005 JAM DMC
                                                                                                                        KRYSTINA MILTON,
                                                                                                                   18                                                STIPULATION AND ORDER
                                                                                                                                        Plaintiffs,                  DISMISSING ENTIRE ACTION, WITH
                                                                                                                   19                                                PREJUDICE
                                                                                                                               vs.
                                                                                                                   20                                                Judge: Honorable John A. Mendez
                                                                                                                        CITY OF REDDING, REDDING POLICE
                                                                                                                   21   DEPARTMENT, REDDING POLICE
                                                                                                                        OFFICER JACOB PROVENCIO (#102),
                                                                                                                   22   REDDING POLICE LIEUTENANT
                                                                                                                        BRIAN BARNER (#603), REDDING
                                                                                                                   23   POLICE OFFICER JOSHUA TRACY
                                                                                                                        (#134), and DOES 1 through 100,
                                                                                                                   24   Inclusive,
                                                                                                                   25                   Defendants.
                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                        STIPULATION AND ORDER DISMISSING ENTIRE
                                                                                                                        ACTION WITH PREJUDICE – C19-00005-JAM-DMC
                                                                                                                        Case 2:19-cv-00005-JAM-DMC Document 23 Filed 04/24/20 Page 2 of 2

                                                                                                                    1           The relevant parties, by and through their respective attorneys of record, hereby stipulate

                                                                                                                    2   and jointly request an Order from the Court to a dismissal of the Plaintiff’s operative First

                                                                                                                    3   Amended Complaint (ECF 17), the entire action, against all Defendants, with prejudice. Each

                                                                                                                    4   party agrees to bear its own fees and costs as to this dismissal.

                                                                                                                    5           The parties attest that concurrence in the filing of these documents has been obtained from

                                                                                                                    6   each of the other Signatories, which shall serve in lieu of their signatures on the document.

                                                                                                                    7           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                        Dated: April 23, 2020                   LAW OFFICES OF JOSEPH A. WELCH
                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                           By:      /s/ Joseph A. Welch
                                                                                                                                                                      Joseph A. Welch, Esq.
                                                                                                                   11                                                 Attorneys for Plaintiffs
                                                                                                                   12   Dated: April 23, 2020                   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                                                                BORGES & AMBACHER LLP
                                                                           ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14                                           By:      /s/ Blechman, Noah G.
                                                                                                                                                                      Noah G. Blechman
                                                                                                                   15                                                 Attorneys for Defendants
                                                                                                                                                                      CITY OF REDDING, REDDING POLICE OFFICER
                                                                                                                   16                                                 JACOB PROVENCIO (#102), REDDING POLICE
                                                                                                                   17                                                 LIEUTENANT BRIAN BARNER (#603), REDDING
                                                                                                                                                                      POLICE OFFICER JOSHUA TRACY (#134)
                                                                                                                   18

                                                                                                                   19                                                   ORDER

                                                                                                                   20           PURSUANT TO THE PARTIES’ STIPULATION, and as allowed by Fed. R. Civ. P.

                                                                                                                   21   41(a)(i) and (ii):

                                                                                                                   22           This entire matter is hereby dismissed, in its entirety, with prejudice, each party to bear

                                                                                                                   23   their own fees and costs. The clerk shall close this matter.

                                                                                                                   24

                                                                                                                   25   IT IS SO ORDERED

                                                                                                                   26   Dated: April 23, 2020

                                                                                                                   27                                                    /s/ John A. Mendez____________
                                                                                                                                                                         Hon. Honorable John A. Mendez
                                                                                                                   28                                                    U.S. DISTRICT COURT JUDGE

                                                                                                                        STIPULATION AND ORDER DISMISSING ENTIRE             2
                                                                                                                        ACTION WITH PREJUDICE – C19-00005-JAM-DMC
